IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                       )
                                         )
        v.                               )          ID No. 1807009040
                                         )
JAMES GERLEVE,                           )
                                         )
        Defendant.                       )

                          Date Submitted:    February 18, 2021
                          Date Decided:      May 5, 2021

                                     ORDER

        Upon consideration of Defendant’s Motion for Modification of No Contact

Order,1 the State’s response,2 statutory and decisional law, and the record in this

case, IT APPEARS THAT:

        1.   On October 25, 2018, Defendant pled guilty to Second-Degree

Assault.3 On March 8, 2019, the Court sentenced Defendant to 6 years at Level V,

suspended after 6 months at Level V, for 6 months Level IV (Work Release),

followed by 18 months at Level III, hold at Level V until space is available at Level

IV (Work Release).4 The Court’s sentencing order also prohibited Defendant from




1
  D.I. 18.
2
  D.I. 20.
3
  D.I. 4.
4
  D.I. 5.
“unauthorized contact” with Morgan or Baily Gerleve unless a Family Court order

provided otherwise.5

        2.    On March 21, 2019, the Court issued a corrected sentencing order to

reflect that Defendant would be held at Level III, not Level V, while awaiting Level

IV (Work Release).6 The Court also removed the “unauthorized” language from the

no-contact provision, clarifying that “Defendant shall have NO CONTACT with

Morgan and Bailey Gerleve unless by Family Court order.”7

        3.    On December 10, 2019, the Court issued a modified sentencing order.8

That order modified the March 21, 2019 order reflect that the balance of Level IV

(Work Release) would be suspended for 18 months at Level III.9 The no-contact

provision remained in place.10

        4.    On January 28, 2021, Defendant filed the instant Motion for

Modification of No Contact Order.11 In that Motion, Defendant asks the Court to

remove the no-contact provision of his sentence, which would allow him to see his




5
  Id.
6
  D.I. 7.
7
  Id.
8
  D.I. 10.
9
  Id.
10
   Id.
11
   D.I. 18.
                                         2
daughters.12 In support of his request, Defendant explains that he has completed

domestic violence and parenting classes and has paid his fines in full.13

      5.     On February 18, 2021, the State filed its response to Defendant’s

Motion.14 The State confirmed that Defendant has completed a Turning Point

domestic violence treatment program.15 But the State also noted that Defendant was

subsequently arrested and is facing charges in a new criminal case16: Possession

with Intent to Deliver Methamphetamine, Tampering with Evidence, and Possession

of Drug Paraphernalia.17 The State also explains that it attempted to reach the mother

of the victim child but was unable to do so.18 Under these circumstances, the State

opposes Defendant’s Motion.19

      6.     For the reasons outlined by the State, the Court declines to modify the

no-contact provision of Defendant’s sentence.

      NOW, THEREFORE, IT IS ORDERED that Defendant’s Motion for

Modification of No Contact Order is DENIED.




12
   Id.
13
   Id.
14
   D.I. 20.
15
   Id.
16
   ID No. 2007014228.
17
   D.I. 20.
18
   Id.
19
   Id.
                                          3
                                             Jan R. Jurden
                                       Jan R. Jurden, President Judge


Original to Prothonotary

cc:   James Gerleve
      Kelly Hicks Sheridan (DAG)




                                   4